Walkee, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed between counsel, subject to the approval of the court, that the submission of this appeal may be set aside and the stipulation heretofore filed amended to read as follows:
1. That the merchandise and the issues are substantially the same as those in United States v. Goodhand-Grafmuller, Inc., Reap. Dec. 6004.
2. That the entered values are the values at which, on the day of exportation, such merchandise was freely offered for sale for home consumption to all purchasers in'the principal markets of the country from which exported, in the usual wholesale quantities in and the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and *408■expenses incident to placing the merchandise in condition, packed ready f&r shipment to the United States.
3. That the. record in United States v. Goodhand-Grafmuller, Inc., Reap. Dec. 6004, may be received in evidence and the appeal submitted.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the entered values.
Judgment will be rendered accordingly.